Citation Nr: 1622879	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  05-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel

INTRODUCTION

The appellant is a Veteran who had active service from August 1966 to June 1969.  This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a November 2005 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) that, inter alia, denied an increased rating for Group V muscle injury.  In March 2008, a Travel Board hearing (on the matter of the increased rating claim) was held before the undersigned; a transcript of that hearing is associated with the claims file. 

A May 2008 Board decision denied the underlying increased rating claim.  Following appeal to the Court, and a June 2009 Court Order remanding the increased rating matter for compliance with instructions outlined in a June 2009 Joint Motion for Remand (JMR), the Board again denied an increased rating in November 2010.  The Veteran appealed that decision to the Court, resulting in a May 2011 JMR by the parties and, that same month, a Court Order again remaining the matter for compliance with the JMR terms.  The May 2011 JMR also instructed the Board to consider whether there was a reasonably raised claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).

In December 2011, the Board found that a TDIU claim was raised by the record and remanded the matter for notice and RO adjudication.  The TDIU claim was denied by the RO in April 2014 and April 2015 rating decisions; the Veteran did not expressly initiate an appeal of that matter, and no statement of the case (SOC) was issued.

A July 2015 Board decision determined that it no longer had jurisdiction over the TDIU matter as the Veteran had not initiated an appeal of the April 2015 rating decision (and the time to do so had not expired.)  The Veteran appealed that matter to the Court, resulting in a March 2016 JMR (and implementing Court Order), in which the parties agreed that the Board should consider whether language used in the December 2011 Board remand indicated that the Board had taken jurisdiction over the matter of TDIU, such that it remained in appellate status.

(The July 2015 Board decision also granted an increased rating for Group V muscle injury and remanded the matter of a separate rating for Group VI muscle injury for additional development.  Service connection for a separate Group VI muscle injury was granted in an October 2015 rating decision.  In the March 2016 JMR, the parties did not request that the rating assigned for Group V muscle injury be disturbed, and the appeal as to that issue was dismissed by the Court.  Consequently, neither matter is before the Board.)  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board acknowledges that the language used in the December 2011 Board remand was confusing and essentially implied (though use of the term "readjudicate" in the final instruction to the AOJ) that the Board had taken jurisdiction of TDIU (and that an SSOC should be issued with respect to that claim.)  The Board notes that in March 2014 the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, on which he declined to provide prior employment information and instead wrote "Form is not applicable.  I have been retired since 2006."  While the Veteran's written response to VA's request for information necessary to develop a TDIU claim might be construed as a request to withdraw such claim, given the ambiguous language used in the December 2011 Board remand, and the terms of the March 2016 JMR (which, by its very existence, indicates the Veteran's desire to pursue a claim for TDIU), and resolving any reasonable doubt in favor of the Veteran, the Board acknowledges jurisdiction of the matter of TDIU.

In April 2016 correspondence, the Veteran requested that this matter be remanded to the AOJ for further adjudication.  In light of his request, and after review of the record (and noting the additional disability for which service connection has been granted since the matter of TDIU was considered), the Board finds that remand is required for additional development.  

The Veteran previously declined to provide a completed copy of VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Completion of the form is part of the TDIU application process.  As he seeks AOJ consideration of this matter, he be provided additional opportunity to complete the form (and his claim for a TDIU rating).  

Furthermore, the Veteran previously indicated that his last employer had gone out of business.  (See March 2014 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits).  However, an Internet search suggests that the company is still in business, in the same approximate location.  There is some indication that the business may have changed hands.  However, records of the Veteran's employment history may still be available.  On remand, the Veteran should be asked to complete another Form 21-04192, and employment information should be sought.

(The Veteran is to be advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.)

Additionally, it appears that the Veteran continues to receive medical treatment for his service-connected disabilities.  Records of ongoing treatment for disabilities underlying a claim for TDIU are clearly pertinent (and may be critical) evidence and must be obtained.  Notably, VA records are constructively of record.  Consequently, development to secure any outstanding records is necessary.

Finally, the record indicates that the Veteran has some college education, supervisory experience, and no limitation on sedentary work (due to service-connected disability.)  However, he reports he is no longer able to continue with his employment as a gravel truck driver due to his service-connected disabilities, and the medical evidence of record does not contradict that assertion.  Consequently, the Board finds that a remand for a vocational assessment to determine whether training for employment within the Veteran's physical capability (due to service-connected disability) is feasible in light of his education/experience is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should provide the Veteran with VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  If he does not submit such forms upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. §  3.158(a).

2.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for his service-connected disabilities (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  After the above development is completed, the AOJ should forward the Veteran's record to a VA vocational specialist for review and an advisory opinion regarding the types of employment consistent with the Veteran's education and occupational experience, if any, that remain feasible despite the manifestations and functional impairment associated with his service connected disabilities found on VA examination and noted in evaluation/treatment records and the types of employment that would be precluded by the service-connected disabilities.   The opinion must include rationale that cites to supporting factual data.

4.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received (e.g., a new VA examination, if indicated), and then review the record and readjudicate (under 38 C.F.R. § 3.158(a) if applicable) the claim on appeal.  If it remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative opportunity to respond.  [If the Veteran does not complete the TDIU form as requested, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

